


110 HR 5469 IH: To provide grants for the revitalization of waterfront

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5469
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Ms. Slaughter (for
			 herself, Ms. Schwartz,
			 Mr. Cohen,
			 Mr. Shays,
			 Mr. McHugh,
			 Mr. Braley of Iowa,
			 Mr. Blumenauer,
			 Mr. Thompson of California,
			 Mr. King of New York,
			 Mrs. McCarthy of New York,
			 Mr. Cuellar,
			 Mr. Serrano,
			 Mr. Higgins,
			 Mr. Ruppersberger,
			 Ms. Sutton,
			 Mr. Snyder,
			 Mr. Barrow,
			 Ms. Kaptur, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide grants for the revitalization of waterfront
		  brownfields.
	
	
		1.Waterfront brownfields
			 grantSection 104(k) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604(k)) is amended—
			(1)by redesignating
			 paragraphs (4) through (12) as paragraphs (5) through (13);
			(2)in paragraph (3)
			 by striking paragraphs (4) and (5) and inserting
			 paragraphs (5) and (6);
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)Grants for
				waterfront brownfields revitalization
						(A)In
				generalSubject to paragraphs (5) and (6), the President shall
				establish a program to provide grants to eligible entities or nonprofit
				organizations to be used at one or more waterfront brownfield sites.
						(B)Use of
				fundsSuch grants may be used for reuse planning, site
				characterization and assessment, or remediation at waterfront brownfields
				sites, including the integration of activities related to the design and
				implementation of water quality improvements, low impact development
				approaches, green infrastructure, remediation and management of sediments, or
				flood damage prevention associated with brownfields remediation and
				reuse.
						(C)DefinitionFor purposes of this section, the term
				waterfront brownfield site means a brownfield site any part of
				which is adjacent to a body of water.
						;
				
			(4)in paragraph
			 (5)(A) (as redesignated by paragraph (1) of this section) by inserting after
			 clause (ii) the following:
				
					(iii)Waterfront
				brownfields revitalizationA grant made to an eligible entity or
				nonprofit organization under paragraph (4) may not exceed
				$500,000
					;
				and
			(5)in paragraph
			 (7)(A) (as redesignated by paragraph (1) of this section) by inserting
			 waterfront brownfields revitalization after community
			 involvement; and
			(6)by
			 striking paragraph (13) (as redesignated by paragraph (1) of this section) and
			 inserting the following:
				
					(13)Funding
						(A)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $220,000,000 for each of fiscal years 2008 through
				2012.
						(B)Use of certain
				fundsOf the amount made available under subparagraph (A)
				$55,000,000, or, if the amount made available is less than $220,000,000, 25
				percent of the amount made available, shall be used for site characterization,
				assessment, and remediation of facilities described in section
				101(39)(D)(ii)(II); and
						(C)Waterfront
				brownfields revitalizationThere are authorized to be
				appropriated such sums as may be necessary for waterfront brownfields
				revitalization grants under paragraph
				(4).
						.
			2.Task
			 Force
			(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency shall establish and serve as chairperson of a task force on
			 waterfront brownfields revitalization.
			(b)MembershipMembers
			 of the task force shall include representatives who have expertise in
			 waterfronts or brownfields revitalization, including representatives from the
			 following:
				(1)The Environmental
			 Protection Agency.
				(2)The National
			 Oceanographic and Atmospheric Administration.
				(3)The
			 Army Corps of Engineers.
				(4)The Department of
			 Transportation.
				(5)The Department of
			 Housing and Urban Development.
				(6)The Economic
			 Development Administration.
				(7)The Fish and
			 Wildlife Service.
				(8)State and Local
			 governments.
				(9)Community-based
			 organizations and other interested parties.
				(10)Any additional
			 members the Administrator chooses to include.
				(c)DutiesThe
			 task force shall identify—
				(1)current and
			 potential funding and technical assistance resources for waterfront brownfields
			 revitalization;
				(2)barriers to and
			 solutions for waterfront brownfields revitalization; and
				(3)methods to coordinate interagency efforts
			 for waterfront brownfields revitalization.
				(d)ReportNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall submit a report detailing the
			 findings of the task force in improving waterfront brownfields revitalization
			 to the appropriate committees of Congress.
			
